DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 7-9, 11-12, 18, and 21-24 are allowed. The following is an examiner’s statement of reasons for allowance: There is no art of record alone or in combination that teaches of an intravascular catheter device for the treatment of atherosclerotic material located within a blood vessel or a method treating atherosclerotic material located within a blood vessel that includes the combination of recited limitations in claims 1, 18, and 21.
In the Patent Board Decision dated 12/23/21, the Board reversed the 103 rejection in view of previously cited prior art references Pigott and Rivers. The Board details that although the Examiner is correct that Rivers discloses an abrasive surface on a strut, the record supports, and we find persuasive, the Appellant’s contention that “Rivers and Pigott teach entirely different techniques for plaque modification (Rivers teaches rotation, whereas Pigott teaches axial retraction) for very different purposes (said rotation is merely for plaque breakdown, whereas said axial retraction provides preparation for subsequent angioplasty). Furthermore, the Board agreed with the Appellant’s argument that insufficient analysis and reasoning has been provided in the rejection as to why one of ordinary skill would have been “motivated to look to Rivers for modification of Pigott”, and why one of ordinary skill in the art would have been motivated to combine plaque scoring with plaque removal. Hence, the Board agreed with the Appellant that the rejection appears to be based on impermissible hindsight.
Hence, while Pigott discloses the invention as substantially claimed, Pigott fails to teach the claimed abrasive surface as detailed in claims 1, 18, and 21. Modifying the prior art to include the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771        
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771